GEORGE R. LANNING, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentLanning v. CommissionerDocket No. 5225-73.United States Tax CourtT.C. Memo 1975-313; 1975 Tax Ct. Memo LEXIS 57; 34 T.C.M. (CCH) 1366; T.C.M. (RIA) 750313; October 20, 1975, Filed George R. Lanning, pro se. James L. Norris, for the respondent.  FAYMEMORANDUM FINDINGS OF FACT AND OPINION FAY, Judge: Respondent determined a deficiency of $217 in the Federal income tax of petitioner for the year 1970. We are to decide whether petitioner was "away from home" when he deducted certain living expenses in that year. FINDINGS OF FACT Some facts were stipulated and are so found. Petitioner filed a Federal income tax return for the year in issue with the Western Region Service Center, Ogden, Utah. At the time of filing the petition herein, he resided in Hailey, Idaho. Petitioner was employed as a ski patrolman in Sun Valley, Idaho, from January*58  through May 1970. He then traveled to Lake Tahoe, Nevada, where he secured employment in a casino from June through August of that year. In September he returned to Sun Valley and resumed the ski patrol position which he retained for the remainder of the year. Although the ski patrol job was not absolutely assured to him at the time he left, it was assumed that he would return to Sun Valley in September and resume the job as he had done in previous years. During his few months' stay in Lake Tahoe, petitioner paid his Sun Valley landlord $100 to maintain his room and to store his personal effects. Petitioner spent $1,050 for meals and lodging in Lake Tahoe which he deducted as a business expense pursuant to section 162(a)(2) of the Internal Revenue Code of 1954. Respondent disallowed the deduction and determined a deficiency in a statutory notice mailed April 5, 1973. OPINION We are to decide if petitioner was "away from home" when he incurred the meal and lodging expenditures in Lake Tahoe. Respondent asserts that petitioner was an itinerant when he incurred the expenses and, therefore, had no home for tax purposes. We cannot agree. An itinerant is a taxpayer*59  who has no principal place of business but works in a variety of locations for long or indefinite periods of time.  Wright v. Hartsell,305 F.2d 221">305 F.2d 221 (9th Cir. 1962); Harvey v. Commissioner,283 F.2d 491">283 F.2d 491 (9th Cir. 1960). In this case, petitioner worked and lived in Sun Valley for approximately eight months of the year, compared with only a few months in Lake Tahoe. During his absence from Sun Valley, he continued to pay rent in order to maintain his residence there. When he departed Sun Valley in June, petitioner knew that he would not be employed at the casino beyond the end of August and intended only a temporary stay in Lake Tahoe. We therefore conclude that petitioner maintained his principal place of business and his tax home in Sun Valley.  Irving M. Sapson,49 T.C. 636">49 T.C. 636 (1968); Harvey v. Commissioner,supra. Accordingly we hold that petitioner is entitled to the claimed deduction. Owing to concessions, Decision will be entered under Rule 155.